Deaderick,
J.,'-delivered the opinion of the Court.
This is an action brought in the Circuit Court of DeKalb County upon a lost note. The affidavit was *400made by plaintiff before a Justice of the Peace of Knox County, and the objection taken that it should have been made before the Court in which the suit was brought. The objection was sustained and the verdict and judgment were for defendants, and plaintiff has appealed to this Court.
Under the Act of 1819 this Court has held that the affidavit should be made in the Court in which the suit is brought, and although the language of the Code (§ 3901) is not identical with that of the Act of 1819, it is nevertheless considered the proper practice to require that, in this respect, the same construction shall be given to the present statute as has heretofore prevailed as to the Act of 1819.
, The judgment of the Circuit Court will be affirmed.